Citation Nr: 0432875	
Decision Date: 12/13/04    Archive Date: 12/21/04	

DOCKET NO.  02-01 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, with a small 
central disc herniation at the level of the 4th and 5th 
lumbar vertebrae, and a bulging disc at the level of the 3rd 
and 4th lumbar vertebrae, and at the level of the 5th lumbar 
vertebra and 1st sacral segment. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

For reasons which will become apparent, the issue of 
entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A chronic disorder of the cervical spine, including 
osteoarthritis, is not shown to have been present in service, 
or for many years thereafter, nor is it in any way causally 
related to a service-connected disability.

2.  The veteran's service-connected disabilities, consisting 
of degenerative disc disease of the lumbar spine (with a 
small central disc herniation and bulging disc), and left 
foot heel varus, when taken in conjunction with his education 
and occupational experience, are insufficient to preclude his 
participation in all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A chronic disorder of the cervical spine was not incurred 
in or aggravated by active military service, nor may 
osteoarthritis of the cervical spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A chronic disorder of the cervical spine is not 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2003).

3.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§  5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
March 2001, approximately three months prior to the initial 
AOJ decision in June of that same year.  Specifically, in a 
letter of March 2001, and in subsequent correspondence of 
October 2002 and November 2003, the veteran was provided with 
the opportunity to submit evidence, notified of what evidence 
the VA had secured and what evidence was still required to 
substantiate his claims, provided notice of who was 
responsible for securing the evidence, and advised to submit 
any information or evidence in his possession.  The veteran 
was also provided with a Statement of the Case in January 
2002, as well as Supplemental Statements of the Case in 
January 2003 and March 2004, which apprised him of VA actions 
in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer/Hearing Officer, or 
before a Veterans Law Judge at the RO, or in Washington, D.C.  
In that regard, the veteran offered testimony in support of 
his claims at RO hearings in March 2002 and June 2003, as 
well as before the undersigned Veterans Law Judge in June 
2004.  He has been provided with notice of the appropriate 
laws and regulations, and given notice of what evidence he 
needed to submit, as well as what evidence the VA would 
secure on his behalf.  In addition, the veteran was given 
ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a disorder 
of the cervical spine.  At the time of a service separation 
examination and/or medical board proceedings during the 
months of May and June 1970, the veteran's cervical spine was 
within normal limits, and no pertinent diagnosis was noted.  

VA general medical and orthopedic examinations conducted in 
October 1971 were negative for evidence of any chronic 
disorder of the cervical spine.

VA orthopedic and neurologic examinations conducted in March 
and April 1976 were similarly negative for any chronic 
disorder of the cervical spine.  A neurologic evaluation 
conducted at that time was, however, significant for a 
diagnosis of Charcot-Marie-Tooth disease.

On private neurological examination in April 1997, it was 
noted that the veteran had been given a diagnosis of Charcot-
Marie-Tooth disease.  A physical examination of the veteran's 
neck conducted at that time showed no evidence of nuchal 
stiffness, and no pertinent diagnosis was noted.

A VA orthopedic examination conducted in April 1999 was 
negative for evidence for any chronic disorder of the 
cervical spine.

Private electromyographic and nerve conduction studies 
conducted in June 2000 yielded findings consistent with 
chronic cervical polyradiculopathy.

Private magnetic resonance imaging conducted in July 2000 
showed a reversal of the normal curvature of the cervical 
spine.  Additionally noted was evidence of generalized 
osteophyte formation, or narrowing of the intervertebral disc 
spaces.  There were moderate-sized central disc herniations 
at the level of the 4th and 5th, 5th and 6th, and 6th and 7th 
cervical vertebrae, with anterior compression of the dural 
sac and indentation of the cord.  The clinical impression was 
generalized degenerative disc disease, disc herniation at 
multiple levels, and evidence of cord indentation.  

In correspondence of August 2000, the veteran's private 
neurologist indicated that she had treated the veteran for 
neurological problems since November of 1979.  Currently, the 
veteran's chief complaints consisted of cervical pain 
radiating to both shoulders, the left more so than the right.  
Also noted was low back pain radiating to both legs, once 
again more so on the left than the right.  There was weakness 
in both legs, with pain in both ankles.  Also noted was an 
abnormal gait secondary to Charcot-Marie-Tooth disease.  
Neurological evaluation showed weakness in both hands and 
legs, with a diminished vibration sense over the entire body.  
The pertinent diagnoses were Charcot-Marie-Tooth disease, and 
osteoarthritis of the spine.  In the opinion of the veteran's 
neurologist, his prognosis was poor.  Also noted was that the 
veteran was unable to be involved in any gainful activity.

In September 2000, there was received the veteran's claim for 
a total disability rating based upon individual 
unemployability.  At that time, the veteran indicated that he 
had occupational experience as a cook, and had last worked in 
July 1997.  Also noted was that the veteran had completed 
high school.

Received in September 2000 were VA outpatient treatment 
records covering the period from October 1996 to August 2000, 
showing treatment during that time for degenerative disc 
disease of the lumbar spine, and Charcot-Marie-Tooth disease.

On VA orthopedic examination in October 2000, the veteran 
gave a history of Charcot-Marie-Tooth neuropathy which had 
been diagnosed 15 years earlier.  Also noted were problems 
with low back pain.

On physical examination, it was noted that the veteran 
utilized a one-point cane.  Also noted was that the veteran 
wore an ankle/foot orthosis with Clenshaw joint and 
orthopedic boots.  Reportedly, the veteran had been unable to 
work as a cook at the local Naval hospital.

Range of motion measurements of the veteran's back showed 
flexion to 40 degrees, with extension to 5 degrees, 
lateroflexion to 7 degrees, and rotation to 10 degrees.  
According to the veteran, there was a painful range of motion 
in all planes.  Further examination revealed some tenderness 
to palpation and spasm at the level of the lumbar 
paravertebral musculature.  Neurological examination showed 
evidence of a bottleneck leg deformity, with atrophy of the 
distal legs.  There was an excessively high longitudinal arch 
of both feet.  Deep tendon reflexes were 0 patellar 
bilaterally, 0 Achilles bilaterally, +1 biceps, and 0 
triceps.  There was decreased pinprick and light touch 
sensation bilaterally in the lower extremities.  Manual 
muscle testing showed hip flexors and extensors of 4.5/5 
bilaterally.  The extensors were 4.5, with knee flexors of 
4.5.  Tests of straight leg raising were negative, as was the 
slump test.  The pertinent diagnoses were history of Charcot-
Marie-Tooth neuropathy; degenerative disc disease, with a 
small central disc herniation at the level of the 4th and 5th 
lumbar vertebrae, and a bulging disc at the levels of the 3rd 
and 4th lumbar vertebrae and 5th lumbar vertebra and 1st 
sacral segment; and lumbar myositis.  

In a statement in March 2001, a VA physician indicated that, 
with regard to the VA orthopedic examination of October 2000, 
limitation of motion of the lumbar spine, painful motion, 
tenderness to palpation at the lumbar paravertebral 
musculature, and straight leg raising were the result of the 
veteran's degenerative disc disease, while all other 
objective findings, in particular, neurological findings, 
corresponded to Charcot-Marie-Tooth disease.

On VA orthopedic examination in April 2001, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran gave a history of 
cervical pain, though with no history of trauma.  Also noted 
was a history of Charcot-Marie-Tooth disease.

According to the veteran, he experienced moderate cervical 
pain, with radiation to the side of his neck associated with 
numbness in both hands.  Currently, he exhibited an impaired 
gait cycle, necessitating the use of a one-point cane and a 
left short leg brace.  This was due to the veteran's left 
foot drop, caused by Charcot-Marie-Tooth disease.  When 
further questioned, the veteran stated that he had retired 
five years earlier.  Reportedly, the veteran had worked for 
two years as the driver of a van, and for 18 1/2 years as a 
cook in the local Naval hospital.

On physical examination, there was a 3-centimeter muscle 
atrophy of the left biceps and forearm.  Also noted was an 
impaired gait cycle, necessitating the use of a one-point 
cane and left foot short leg brace.  At the time of 
examination, the biceps, triceps, and brachioradialis muscle 
reflexes were absent bilaterally.  The pertinent diagnoses 
were left foot heel varus; calcification of the posterior 
longitudinal ligament, with central subligamentous C3-C4 
herniated nucleus pulposus and compression of the dural sac, 
with indenting of the anterior aspect of the cord and a 
moderate-sized herniated nucleus pulposus at the level of the 
4th and 5th, 5th and 6th, and 6th and 7th cervical vertebrae, 
with anterior compression of the dural sac and indentation of 
the cord; and degenerative disc disease throughout the lumbar 
spine, with a small central herniated nucleus pulposus at the 
level of the 4th and 5th lumbar vertebrae, and bulging discs 
at the levels of the 3rd and 4th lumbar vertebrae, and 5th 
lumbar vertebra and 1st sacral segment.

In the opinion of the examiner, while the veteran had a 
structural abnormality of his left heel which stressed his 
lower back when walking, the cervical spine was in a 
different anatomical region represented by a different set of 
nerves and bony structures.  While the veteran had a 
diagnosis of cervical discogenic disease at multiple levels, 
this was at a point in time 30 years following his active 
service.  In the opinion of the examining physician, the 
veteran's cervical spine condition was not secondary or 
etiologically related to his service-connected lumbar spine 
condition.

In correspondence of November 2001, the veteran's private 
neurologist indicated that the veteran suffered from severe 
cervical and lumbar pain, as a result of which he was unable 
"to be involved in any gainful activity." 

During the course of an RO hearing in March 2002, the veteran 
offered testimony regarding his alleged unemployability.  

On VA orthopedic examination in November 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran complained of 
constant, severe low back pain.  Range of motion measurements 
of the lumbar spine showed flexion to 37 degrees, with 
extension to 2 degrees, and lateral bending on both the right 
and left to 5 degrees.  Further examination revealed spasm 
and tenderness to palpation in the area of the L2, L3, L4, 
L5, S1, and S2 paravertebral musculature.  Neurological 
evaluation showed atrophy of the distal leg below the knee on 
the calf muscle and intrinsic foot muscles, in particular, on 
the left side.  There was evidence of a left foot drop, with 
moderate to severe pes cavus bilaterally.  Noted at the time 
of examination was that the veteran ambulated with a one-
point cane using a steppage gait and double upright 
ankle/foot arthrosis.  Tests of straight leg raising were 
negative.  The pertinent diagnoses were degenerative disc 
disease throughout the lumbar spine, with a small herniated 
nucleus pulposus at the level of the 4th and 5th lumbar 
vertebrae, and a bulging disc at the levels of the 3rd and 
4th lumbar vertebrae and 5th lumbar vertebra and 1st sacral 
segment; herniated nucleus pulposus; and Charcot-Marie-Tooth, 
with accompanying left foot drop.

During the course of an RO hearing in June 2003, the veteran 
offered testimony regarding his alleged unemployability as a 
result of service-connected disabilities.

Private magnetic resonance imaging of the lumbar spine 
conducted in December 2003 revealed evidence of a herniated 
disc at the level of the 4th and 5th lumbar vertebrae, in 
conjunction with a loss of lordosis. 

Private computerized axial tomography of the cervical spine 
conducted in December 2003 showed a complete loss of cervical 
lordosis, suggestive of severe paraspinal cervical muscle 
spasm.  There was no evidence of any disc herniation or 
spinal stenosis, and the neuroforamina were open.  The 
clinical impression was loss of lordosis.

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2004, the veteran offered 
testimony regarding the nature and etiology of his cervical 
spine disability, and his current unemployability. 

Pertinent evidence of record reveals that service connection 
is currently in effect for degenerative disc disease of the 
lumbar spine, with a small central disc herniation at the 
level of the 4th and 5th lumbar vertebrae, and a bulging disc 
at the level of the 3rd and 4th lumbar vertebrae and at the 
level of the 5th lumbar vertebra and 1st sacral segment, 
evaluated as 40 percent disabling; and left foot heel varus, 
evaluated as 20 percent disabling.  The combined evaluation 
currently in effect for the veteran's service-connected 
disabilities is 50 percent.

Analysis

The veteran in this case seeks service connection for a 
disorder of the cervical spine, claimed as secondary to 
service-connected degenerative disc disease of the lumbar 
spine.  In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Moreover, where 
a veteran served ninety (90) days or more during a period of 
war, and osteoarthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic disorder of the cervical spine.  At the 
time of a service separation examination/medical board 
proceedings in May and June 1970, the veteran's cervical 
spine was within normal limits, and no pertinent diagnoses 
were noted.  Subsequent VA general medical, orthopedic, and 
neurologic examinations were similarly negative for evidence 
of any chronic disability of the cervical spine.  The 
earliest clinical indication of the presence of chronic 
cervical spine pathology is revealed by private medical 
records dated in June and July 2000, approximately 30 years 
following the veteran's discharge from service, at which time 
there was noted the presence of cervical 
polyradiculopathy/disc herniation, in conjunction with 
osteophyte formation of the cervical spine.  

The veteran argues that his current cervical spine disability 
is, in fact, the result of service-connected degenerative 
disc disease of the lumbar spine.  However, on VA orthopedic 
examination in April 2001 (which examination included a full 
review of the veteran's claims file), it was the opinion of 
the examiner that the veteran's cervical spine condition was 
"not secondary or etiologically related to (his) service-
connected lumbar spine condition."  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current cervical spine 
pathology, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  Nor has it been 
demonstrated that such pathology is in any way proximately 
due to, the result of, or aggravated by the veteran's 
service-connected disability of the lumbar spine.  
Accordingly, service connection for a chronic disorder of the 
cervical spine must be denied.

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when it is found that a 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as a cook and driver, 
and last worked in July 1997.  The veteran's service-
connected disabilities consist of degenerative disc disease 
of the lumbar spine, with a small central disc herniation at 
the level of the 4th and 5th lumbar vertebrae, and a bulging 
disc at the levels of the 3rd and 4th lumbar vertebrae and 
5th lumbar vertebra and 1st sacral segment, evaluated as 40 
percent disabling; and left foot heel varus, evaluated as 
20 percent disabling. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2003).

Clearly, in the case at hand, the veteran does not meet the 
schedular requirements for the award of a total disability 
rating based upon individual unemployability.  Nonetheless, 
he may be awarded that benefit where it is demonstrated that 
his service-connected disabilities, when taken in conjunction 
with his education and occupational experience, are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  

In that regard, it is apparent that, in addition to the 
veteran's service-connected lumbar spine disability and left 
foot heel varus, he suffers from (nonservice-connected) 
cervical spine pathology, and, most importantly, 
Charcot-Marie-Tooth disease.  While in a statement of 
November 2001, the veteran's private neurologist offered his 
opinion that the veteran was "unable to be involved in any 
gainful activity," that situation was attributed not only to 
the veteran's (service-connected) lumbar pain, but also to 
his (nonservice-connected) cervical pathology.  Moreover, the 
overwhelming weight of the evidence is to the effect that a 
large part of the veteran's current impairment is the result 
not of his various service-connected disabilities, but rather 
Charcot-Marie-Tooth disease, a neuromuscular disorder.

The veteran argues that he is and remains unemployable due 
primarily to his service-connected disabilities.  However, 
based on the entire evidence of record, it is clear that the 
veteran's current unemployability is due at least in part to 
nonservice-connected disabilities.  Under such circumstances, 
a total disability rating based upon individual 
unemployability must be denied.


ORDER

Service connection for a disorder of the cervical spine, 
claimed as secondary to service-connected degenerative disc 
disease of the lumbar spine, is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.  In that regard, at the 
time of the filing of the veteran's claim for increase in 
September 2000, a 60 percent evaluation for service-connected 
intervertebral disc syndrome was warranted where there was 
evidence of pronounced disability, with persistent symptoms 
compatible with sciatic neuropathy, and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  However, on September 
23, 2002, there became effective new schedular criteria for 
the evaluation of service-connected intervertebral disc 
syndrome.  Those schedular criteria were again revised on 
September 26, 2003.  Pursuant to the regulations now in 
effect, an increased (60 percent) evaluation is warranted 
where there is evidence of intervertebral disc syndrome 
resulting in incapacitating episodes having a total duration 
of at least six weeks over the course of the past 12 months.  
An increased evaluation is, likewise, warranted where there 
is evidence of unfavorable ankylosis. 

The Board observes that, on VA orthopedic examination in 
October 2000, there was evidence of tenderness to palpation 
and spasm of the lumbar paravertebral musculature.  While at 
the time of examination, deep tendon reflexes were absent 
bilaterally, subsequent VA orthopedic examinations in April 
2001 and November 2002 make no mention of the presence (or 
absence) of deep tendon reflexes.  Moreover, to date, no VA 
(or private) examiner has commented regarding the presence 
(or absence) of incapacitating episodes directly attributable 
to the veteran's service-connected lumbar spine disability.  

Finally, the Board notes that, during the course of a hearing 
before the undersigned Veterans Law Judge in June 2004, the 
veteran indicated that he was currently receiving treatment 
for his service-connected lumbar spine disability from a 
private physician, a Dr. Luce M. Villafane-Carmona.  Records 
of this treatment are not currently a part of the veteran's 
claims folder.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2003, and 
specifically including any and all 
records of treatment of the veteran by a 
Dr. Luce M. Villafane-Carmona, whose 
office is located at Calle Union 46-A, 
Box 1356, Fajardo, Puerto Rico  00738, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the current severity of his 
service-connected low back disability.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examinations, and 
a copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claim.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the orthopedic examiner 
should specifically comment as to the 
severity of the veteran's service-
connected low back disability, to include 
specific information regarding the 
frequency and duration of incapacitating 
episodes during the past 12 months.  The 
examiner should, additionally, 
specifically comment as to the degree of 
limitation of motion directly 
attributable to the veteran's low back 
disability, and the presence or absence 
of ankylosis (favorable or unfavorable) 
of the thoracolumbar spine.

Following completion of the neurological 
examination, the neurologic examiner 
should specifically comment regarding any 
neurologic manifestations directly 
attributable to the veteran's service-
connected low back disability.  In 
providing such information, the examining 
neurologist should, to the extent 
possible, attempt to differentiate 
symptomatology directly attributable to 
the veteran's service-connected low back 
disability from that more likely the 
result of (nonservice-connected) Charcot-
Marie-Tooth disease.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
degenerative disc disease of the lumbar 
spine.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in March 
2004.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



